Dear Senator Russell:
This letter is in response to your question asking:
         "Is it possible for a hospital district to contract with a county court in an adjoining county which is not part of the hospital district, for the purpose of operating ambulances owned by the adjoining county? If it is possible to contract and operate, can the ambulance be stationed or garaged in the adjoining county?"
You also state:
         "Hickory County has been operating an ambulance service under contract with a private concern; however, this is no longer economically feasible. Since the private firm terminated its contract with Hickory County, there has been no ambulance service. Hickory County has two ambulance vehicles but have not been able to arrange for any type of service. In the adjoining county of St. Clair, there is a hospital district which operates an ambulance service in connection with the hospital. The Hickory County Court would like to contract with the hospital district to operate an ambulance service in Hickory County. The Hickory County Court, obviously, would want the ambulance stationed or garaged in Hickory County so that service would be more readily accessible to the people of the area. The ambulance, however, could operate into the hospital district to and from the hospital. It is my understanding the Hickory County Court proposes that one ambulance be garaged at Weaubleau which is only two miles from the St. Clair County line. The other would be garaged at Hermitage."
Section 67.300, RSMo, with respect to the powers of a county providing an ambulance service, provides in pertinent part:
         "1.  Any county, city, town or village may provide a general ambulance service for the purpose of transporting sick or injured persons to a hospital, clinic, sanitorium or other place for treatment of the illness or injury, and for that purpose may
*         *         *
         "(2) Contract with one or more individuals, municipalities, counties, associations or other organizations for the operation, maintenance and repair of such vehicles and for the furnishing of emergency treatment;
         "(3) Employ any combination of the methods authorized in subdivisions (1) and (2) of this section."
Section 206.110, RSMo, with respect to the powers of a hospital district provides in pertinent part:
         "1.  A hospital district shall have and exercise the following governmental powers, and all other powers incidental, necessary convenient or desirable to carry out and effectuate the expressed powers:
*         *         *
         "(3) To operate, maintain and manage a hospital and hospital facility, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of the hospital or hospital facility.
*         *         *
         "(6) To employ or enter into contracts for the employment of any person, firm or corporation, and professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property.
         "(7) To maintain the hospital for the benefit of the inhabitants of the area comprising the district who are sick, injured, or maimed regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the hospital of the greatest benefit to the greatest number; to exclude from the use of the hospital all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the hospital to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations."
In Opinion No. 375-1968, copy enclosed, we concluded that a hospital district organized under Chapter 206, RSMo, has authority to provide an ambulance service to the inhabitants of the hospital district as an incident to the operation of the hospital after the hospital is established although the district does not have authority to furnish general ambulance service provided for in Section 67.300.
In view of the fact that under the provisions of Section206.110(7), RSMo, the hospital district can serve persons within and without the district, ambulance services can be furnished by the district to persons within and without the district because such services are incidental to the operation of the hospital district facilities. However, the district has no authority to furnish ambulance services except to persons to be transported to or from the hospital facilities of the district.
We find nothing that requires that ambulances operated by a hospital district must be stationed or garaged within the hospital district.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. No. 375-1968